DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

The claims filed 10/7/2020 are examined herein.
Claims 1-20 are pending.
Claims 1-20 are original.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/7/2020, 1/4/2021, 7/6/2022 were filed before the mailing date of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 2 is objected to because of the following informalities:  
The claim recites “identifies peaks” rather than “identifying peaks”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5, 12, and 19, the claims recite the limitation "the calculated auto-covariance and identified peaks".  There is insufficient antecedent basis for this limitation in the claim or respective base claims 1, 8, and 15.  For purposes of further examination, the claims are interpreted as depending respectively on claims 4, 11, and 18, because (1) claims 2, 9, and 16 (from which claims 4, 11, and 18 depend) recite limitations drawn to calculating an auto-covariance and identifying peaks within the calculated auto-covariance; and (2) claims 6, 13, and 20 recite “a second line graph”.

Regarding claims 6, 13, and 20, the claims recite the limitation “a second line graph”.  There is insufficient antecedent basis for this limitation in the claim or respective base claims 4, 11, and 18.  For purposes of further examination, the claims are interpreted as depending respectively on claims 5, 12, and 19 because claims 5, 12, and 19 recite “a line graph”.

In view of the above, the claims are interpreted as follows: 
Claim 6 depends on claim 5, which depends on claim 4.
Claim 13 depends on claim 12, which depends on claim 11.
Claim 20 depends on claim 19, which depends on claim 18.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20 are directed to a method, product, or system, falling within one of the statutory categories of invention.  (Step 1: YES).  With regards to product claims 8-14, the claimed “one or more computer readable storage media” is “not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” (see Specification, para. 0042).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent product claim 8 and independent system claim 15.  Claim 1 recites the limitations of:
1. A computer-implemented method comprising:
determining a pattern within received data based on a periodicity associated with the received data; 
in response to a calculated signal score associated with the determined pattern of the received data meeting or exceeding a predetermined threshold transaction amount, tracing at least one location associated with the received data; and
dynamically suspending an action associated with an account that generated the received data in response to the traced location not being associated with a historical baseline of the account.
The claim limitations delineated in bold, under their broadest reasonable interpretation, covers performance of the limitations as “Certain Methods of Organizing Human Activity”.  The limitations recite transaction data analysis, which is a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The recitation of “computer-implemented” in the preamble (claim 1), “computer program product”/”program instructions” (claim 9), and “one or more computer processors”/”one or more computer readable storage media”/”program instructions” (claim 15) is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 9 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: “computer-implemented” in the preamble (claim 1), “computer program product”/”program instructions” (claim 9), and “one or more computer processors”/”one or more computer readable storage media”/”program instructions” (claim 15). The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 9, and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0046] about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 9, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims 1, 9, and 15 and thus correspond to “Certain Methods of Organizing Human Activity” and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1-20 are not patent-eligible.
	
	
	
	
	
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2019/0311367 A1) in view of Griffin (US 2011/0131122 A1).

Regarding claims 1, 8, and 15, Reddy discloses a computer-implemented method, associated computer program product for performing the method (see para. 0052), and associated system for performing the method (see para. 0038), comprising:
determining a pattern within received data based on a periodicity associated with the received data (see para. 0085);
in response to a calculated signal score associated with the determined pattern of the received data meeting or exceeding a predetermined threshold transaction amount, tracing at least one location associated with the received data (see para. 0078-0080, 0093);
Reddy discloses sending suspicious transactions with an explanation to a predetermined location (see para. 0119-0120) but does not explicitly teach dynamically suspending an action associated with an account that generated the received data in response to the traced location not being associated with a historical baseline of the account.
Griffin teaches dynamically suspending an action associated with an account that generated the received data in response to the traced location not being associated with a historical baseline of the account (see para. 0055, 0068, 0103, 0155).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, product, and system of Reddy to include dynamically suspending an action associated with an account that generated the received data in response to the traced location not being associated with a historical baseline of the account.
One skilled in the art would have been motivated to make the modification because changes in behaviors deviating from a baseline can represent a potential for risk, i.e. to mitigate risk (see Griffin, para. 0103).

Regarding claims 7 and 14, Reddy discloses wherein the location is a physical location and a technical location (see para. 0078).



Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2019/0311367 A1) in view of Griffin (US 2011/0131122 A1), further in view of Dandekar (US 10,827,039 B1).

Regarding claims 2, 9, and 16, Reddy does not explicitly disclose, but Dandekar teaches wherein determining the pattern comprises: calculating an auto-covariance associated with the received data by converting the received data from a time domain to a frequency domain; identifies peaks within the calculated auto-covariance associated with the received data, wherein the identified peaks are a maximum amount over a concentrated period of time; determining a periodicity of the identified peaks by applying a statistical standardization to the identified peaks within the calculated auto-covariance; and determining a pattern associated with the received data based on the determined periodicity of the identified peaks (see col. 11, Table 2, Auto-regression- parameters, Amplitude mean, Burst frequency, Amplitude).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, product, and system of Reddy to include those features taught by Dandekar discussed above.
One skilled in the art would have been motivated to make the modification to characterize and compress the time-series data, thereby reducing the amount of resources required to store or transmit the data (see Dandekar para. 0031-54).

Regarding claims 4, 11, 18, Reddy discloses wherein determining the periodicity of the determined pattern comprises: tracing at least one location associated with the received data in response to a calculated frequency associated with the received data meeting or exceeding a predetermined threshold of transaction frequency (see para. 0078-0080, 0093).
Claims 5-6, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2019/0311367 A1) in view of Griffin (US 2011/0131122 A1), further in view of Dandekar (US 10,827,039 B1), further in view of Official Notice.

Regarding claims 5, 12, and 19, the combination as discussed with regards to claims 4, 11, and 18 (dependency interpreted as described in the 35 U.S.C. 112 section above) teaches calculating an auto-covariance and identifying peaks, but does not explicitly teach generating a line graph displaying the calculated data.
Official Notice is taken that it was old and well-known at before the effective filing date of the invention to generate a line graph displaying data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Reddy to include generating a line graph displaying the calculated data.
One skilled in the art would have been motivated to make the modification for the well-known benefit of providing a visualization of changes in data over a period of time.

Regarding claims 6, 13, and 20, the combination as discussed with regards to claims 5, 12, and 19 (dependency interpreted as described in the 35 U.S.C. 112 section above) discloses removing received data that does not meet or exceed the predetermined threshold transaction frequency but does not explicitly teach generating a second line graph with the remaining data.
Official Notice is taken that it was old and well-known at before the effective filing date of the invention to generate a line graph after removing data outliers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Reddy to include generating a second line graph by removing received data that does not meet or exceed the predetermined threshold transaction frequency.
One skilled in the art would have been motivated to make the modification because data outliers can negatively impact the results of an analysis.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy (US 2019/0311367 A1) in view of Griffin (US 2011/0131122 A1), further in view of Dandekar (US 10,827,039 B1), further in view of Pope (US 2018/0351786 A1).

Reddy does not explicitly disclose, but Pope teaches wherein determining the periodicity of the determined pattern comprises: converting the received data from the time domain to the frequency domain by applying a Fourier transform algorithm (see para. 0192-0193).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, product, and system of Reddy to include those features taught by Pope discussed above.
One skilled in the art would have been motivated to make the modification to provide a means for identifying exceptions or outliers (see Pope, para. 0193).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meredith (US 2013/0036037 A1)
Yang (CN 110197374, machine translation attached)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T WONG/Primary Examiner, Art Unit 3698 
ERIC WONG
Primary Examiner
Art Unit 3698